UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                             No. 94-60055




JOHN E. BUSER, JR., by his
next friends, JOHN E. and
VIRGINIA BUSER,
                                                      Plaintiff-Appellant,

                                 versus

CORPUS CHRISTI INDEPENDENT
SCHOOL,
                                                      Defendant-Appellee.



              Appeal from the United States District Court
                   for the Southern District of Texas



                            (April 21, 1995)

     Before KING, BENAVIDES, Circuit Judges, and LAKE*, District
Judge.

FORTUNATO P. BENAVIDES, Circuit Judge:

     Plaintiff-Appellant appeals the district court's judgment in

favor    of   Defendant-Appellee,   finding    that    Defendant-Appellee

complied with the procedural mandates of the Individuals with

Disabilities Education Act ("IDEA"), 20 U.S.C. § 1400, et seq., and

acted in good faith in developing and implementing Plaintiff-

Appellant's individualized educational programs.          We affirm.

                                    I.


     *
        District Judge of the Southern District of Texas, sitting
by designation.
     John E. Buser, Jr., an autistic twenty-nine year old man, was

enrolled in Corpus Christi Independent School District ("CCISD")

through the 1985-86 school year.           His parents, Dr. John E. Buser,

Sr. and Virginia Buser ("the Busers"), actively participated in

Admission, Review and Dismissal ("ARD") committee meetings.                    In

these    meetings    committee    members     and   parents   participated    in

developing       individualized    educational       programs     ("IEPs")    for

students with disabilities.1            Through the 1984 school year, the

Busers approved the IEPs developed for their son in the ARD

meetings they       attended.     However,     in   a   meeting   conducted    in

September 1985, the Busers indicated that they both agreed and

disagreed with a proposed IEP.          Then at the April 1986 meeting, the

Busers disagreed with the ARD committee's recommendations.

     Thereafter in May 1986, the Busers requested a due process

hearing before the Texas Education Agency, claiming that CCISD

failed to provide free appropriate public education under the IDEA

and seeking compensatory special education for their son.                      A

hearing    was    held   before   the    Special    Education     Officer,    who

concluded that because John E. Buser, Jr. reached the age of

twenty-two prior to the date of the hearing, he had exceeded the

age of eligibility for services under the Act.2

     On July 1, 1987, the Busers filed suit as next friends for

their son in federal district court against CCISD.                 The district

court determined that compensatory education is an equitable remedy

     1
          34 C.F.R. § 300.343.
     2
          20 U.S.C. § 1412(2)(B).

                                        -2-
that is not foreclosed by a student reaching twenty-two years of

age, and remanded the case to the Texas Educational Agency for a

decision on the merits. Upon remand, the Special Education Officer

concluded that the IEP developed by CCISD for John E. Buser, Jr.

met the standards for free appropriate public education under the

IDEA.

     The case was reinstated to the district court, where the

parties agreed to submit the case to the court based on the record

developed before the Special Education Officer with the Texas

Education Agency.    After reviewing the administrative record,

stipulations of the parties and the pleadings, the court found that

CCISD complied with the procedural mandates of the IDEA, that the

John E. Buser, Jr.'s individual education programs were designed to

provide him some educational benefit and that he did receive some

educational benefit while attending CCISD.   On January 10, 1994,

the district court entered a final judgment in favor of CCISD.

                                 II.

     A district court's review of the Special Hearing Officer's

decision requires a two-part inquiry.   First, the district court

must decide whether the state, through its local education agency

or intermediate educational unit, has complied with the procedures

set forth in the IDEA.   Board of Education, etc. v. Rowley, 458
U.S. 176, 206-07, 102 S. Ct. 3034, 3051, 73 L. Ed. 2d 690 (1982).

Second, the court must determine whether the IEP developed for the

disabled child is "reasonably calculated to enable the child to

receive educational benefits."    Id.


                                 -3-
     Because the Busers only appeal the district court's decision

that CCISD complied with the procedural mandates of the IDEA, our

review of this mixed question of law and fact is de novo. Teague

Indep. School Dist. v. Todd L., 999 F.2d 127, 131 (5th Cir. 1993).

Our review of the court's findings of underlying facts is for clear

error.   Id.

                                    III.

     Under the IDEA, states are required to provide handicapped

children "free appropriate public education." 20 U.S.C. §§ 1400(c)

and 1412(1).      In order to ensure a handicapped child's right to

free appropriate public education, the Act mandates that an IEP be

developed for each child.     An IEP is a written statement created in

a meeting by a representative of the local education agency or an

intermediate educational unit.       20 U.S.C. § 1401(a)(20).       The IEP

must include a statement (1) of the present levels of educational

performance of the child, (2) of the annual goals, including short-

tern instructional objectives, (3) specific educational services to

be provided, (4) projected date for initiation and anticipated

duration of services, and (5) evaluation procedures.          Id.

     The   IDEA    also   imposes   extensive    procedural   requirements

designed to "guarantee parents both an opportunity for meaningful

input into all decisions affecting their child's education and the

right to seek review of any decision they think inappropriate."

Hoing v. Doe, 484 U.S. 305, 311-12, 108 S. Ct. 592, 598, 98 L. Ed. 2d
686 (1987).    These procedures include:        (1) an opportunity for the

parents to examine all the child's records and to obtain an


                                    -4-
independent educational evaluation of the child; (2) written prior

notice to the parents whenever the local education agency or

intermediate educational unit proposes or refuses to initiate or

change the "identification, evaluation, or educational placement of

the child or the provision of a free appropriate public education

to such child"; and (3) an opportunity for parents to present

complaints     to       the   agency    or     educational        unit,    including   the

opportunity for an due process hearing before the state or local

educational agency.            20 U.S.C. § 1415(b)(1)(A),(C),(E), and (2).

"Adequate compliance" with the procedures will, in most cases,

assure the disabled child's substantive right to free appropriate

public education has been met.                 Rowley, 458 U.S. at 206, 102 S.Ct.

at 3050.

      The     Busers      allege       that        CCISD   violated       the    procedural

requirements enumerated under the IDEA. Specifically, they contend

that they did not receive notice, nor were they invited to attend,

up to fifteen staff meetings at which their son's progress under

his IEP was evaluated.             The Busers further contend that at these

meetings      some       of    their     son's          short-term      objectives     were

discontinued or modified.                They argue that CCISD's failure to

notify them        of    these   meetings          at   which    the    school    officials

discussed their son's progress in achieving short-term objectives

constitutes a per se violation of the IDEA because the short-term

objectives listed in their son's IEPs were "changed," as defined in

20   U.S.C.    §     1415(b)(1)(C),           by    either      being   discontinued     or

modified.


                                              -5-
       The Busers also contend that CCISD did not inform them that

they were equal participants in the participation and revisions of

their son's IEPs as required under the IDEA.3                   They argue that the

ARD meetings they attended were conducted in such a way that they

were       led   to   believe   that    they     would   have   no   impact   in   the

development of their son's IEPs, and that any disagreement they

might have with the IEPs would be futile.

       We have previously held that a school's failure to meet the

IDEA's procedural requirements may alone warrant finding that, as

a matter of law, the school has failed to provide free appropriate

public education.         Jackson v. Franklin County School Bd., 806 F.2d
623, 629 (5th Cir. 1986).              However, under the facts of this case,

we can find no failures on the part of CCISD to meet the procedural

requirements mandated by the Act.                   The district court was not

persuaded that John E. Buser, Jr.'s short-term objectives in his

IEPs were "changed" without notice to his parents, and neither are

we.4   The Busers failed to present any evidence that CCISD actually

terminated their son's IEPs.5              Additionally, the Busers approved

       3
            See 34 C.F.R. § 300 app. C at questions 26, 35, and 55.
       4
        The district court also found that if any of John E.
Buser, Jr.'s short-term objectives were terminated, any injury
caused could only be de minimis. See Weil v. Board of Elementary
& Secondary Education, 931 F.2d 1069, 1072 (5th Cir.), cert.
denied, 502 U.S. 910, 112 S. Ct. 306, 116 L. Ed. 2d 249 (1991).
Because we find that CCISD did not violate any of the procedural
requirements under the IDEA, we decline to address the issue of
when such a violation is only de minimis.
       5
        The evidence in the record indicates that short-term
objectives were "discontinued" when they were mastered by John E.
Buser, Jr. Mastering a short-term objective is not a "change"
under 20 U.S.C. § 1415(b)(1)(C), but merely constitutes the

                                           -6-
every IEP developed for their son until the 1985-86 school term.

They were notified of the annual ARD meetings, where they were

given the    opportunity   to   compare   previous   IEPs   with    the   new

proposed IEP and to participate in the development of the new IEP.6

An evaluation or recognition of the short-term objectives contained

in the IEP is contemplated and essential to carry out the IEP

itself. We see no change or modification requiring notice in CCISD

carrying out the provisions of an IEP that was instituted with

notice to and input from John E. Buser, Jr.'s parents.             Moreover,

any short-term objectives that may have been improperly marked as

discontinued or modified could have been discovered at these annual

meetings.7   Because the Busers did receive notice of the annual ARD

meetings, and did participate in those meetings, we find that CCISD

"adequately complied" with the notice requirements under the Act,


completion of a listed objective in the IEP. The successful
completion of a short-term objective is a necessary step in the
implementation of the IEP if the annual goal is to be achieved.
     6
        See 34 C.F.R. § 300 app. C. Appendix C, entitled "Notice
of Interpretation," addresses how the IDEA is to be implemented
by the states through a question and answer format. Question ten
discusses how often meetings must be held and provides, "Section
614(a)(5) of the Act provides that each public agency must hold
meetings periodically, but not less than annually, to review each
child's IEP and, if appropriate, revise its provisions. The
legislative history of the Act makes clear that there should be
as many meetings a year as any child may need."
     7
        Requiring CCISD to notify the Busers every time an
informal meeting takes place where John E. Buser, Jr.'s progress
is discussed between his teacher and a school administrator would
prove extremely ineffective in the administration of John E.
Buser, Jr.'s educational development. Rather than enhance his
right to free appropriate public education, the interpretation
urged by the Busers would hamper the efforts of CCISD to provide
John E. Buser, Jr. with an appropriate education and the
achievement of the goals set forth in his IEP.

                                   -7-
thereby assuring that John E. Buser, Jr.'s substantive right to

free appropriate public education was met.           See Rowley, 458 U.S. at

206, 102 S.Ct. at 3050.

     Neither can we find evidence that the Busers were barred from

participating in the development of their son's IEPs throughout his

many years in CCISD.        The Busers have not presented any evidence

that their son's IEPs were not reasonably calculated to enable him

to receive some educational benefit.          Nor do they argue that they

would have disagreed with the ARD committee members if they were

given the opportunity prior to the 1985-86 term.             Our review of the

record     reveals   that     CCISD    provided      the     Busers     numerous

opportunities to participate in the educational development of

their son, and that the Busers did actively participate in their

son's special education program. Therefore, we conclude that CCISD

provided    the   Busers    equal   opportunity   to    participate      in   the

development of their son's IEP in compliance with the procedural

requirements under the IDEA.8

                                      IV.

     For    the   reasons    articulated    above,     the   judgment    of   the

district court is AFFIRMED.




     8
        We decline to address the remaining issues raised on
appeal because our disposition of the issues addressed above
render the remaining issues unnecessary for the proper
determination of this appeal or without merit.

                                      -8-